In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Queens County (Golar, J.), dated March 25, 2004, as denied that branch of their motion which was for leave to renew their prior motion for summary judgment on the issue of liability, which was determined by order of the same court dated November 18, 2003.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs’ assertion, the Supreme Court providently exercised its discretion in denying that branch of their motion which was for leave to renew because it was not based upon new facts which would change the court’s prior determination (see CPLR 2221 [e] [2]; Allied Intl. Dev. v Barson Composite Corp., 2 AD3d 552 [2003]; Zuccarini v Ziff Davis Media, 306 AD2d 404 [2003]).
The plaintiffs’ remaining contentions are without merit. S. Miller, J.P., Schmidt, Mastro and Fisher, JJ., concur.